



Exhibit 10.6


NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION AWARD
PURSUANT TO THE UNIVERSAL INSURANCE HOLDINGS, INC.
2009 OMNIBUS INCENTIVE PLAN
FOR GOOD AND VALUABLE CONSIDERATION, Universal Insurance Holdings, Inc. (the
“Company”) hereby grants, pursuant to the provisions of the Company’s 2009
Omnibus Incentive Plan, as amended (the “Plan”), to the Optionee designated in
this Notice of Grant (the “Notice”) an award of a Non-Qualified Stock Option
(the “Option”) to purchase the number of shares of common stock of the Company
set forth in the Notice (the “Shares”), subject to the restrictions as outlined
below in this Notice and the additional provisions set forth in the attached
Terms and Conditions of Stock Option Award (collectively, the “Agreement”). The
Optionee further acknowledges receipt of the information statement describing
important provisions of the Plan. Specified provisions of the Employment
Agreement, dated as of _______ __, ___, between the Company and the Optionee
(the “Employment Agreement”), that are noted in the Terms and Conditions shall
apply to the vesting and exercisability provisions of this Option.


Optionee:
Type of Option: Non-Qualified Stock Option
Exercise Price per Share:
Date of Grant:
Total Number of Shares:
Expiration Date/Time:





Vesting Date (12:01 a.m. EST)
Number of Shares Vesting on that Date

______ __, 20__            ________ shares
______ __, 20__            ________ shares
______ __, 20__            ________ shares
 

Vesting is accelerated in certain circumstances described in more detail in the
Terms and Conditions. Vesting in accordance with the schedule above is
conditioned upon continued employment through the applicable vesting date.
By signing below, the Optionee agrees that this Non-Qualified Stock Option Award
is granted under and governed by the terms and conditions of the Plan and this
Agreement.




OPTIONEE                        UNIVERSAL INSURANCE HOLDINGS, INC.
a Delaware corporation
        By:    
Signature
        Name:    
Print Name
        Its:        
Address






--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF STOCK OPTION AWARD


1.Grant of Option.
The Option granted to the Optionee and described in the Notice of Grant is
subject to the terms and conditions of the Plan. As designated in the Notice of
Grant, this Option shall be treated as a “non-qualified stock option” for
Federal income tax purposes.
The Company intends that this Option shall not contain terms that would cause
the Option to be subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and this Agreement shall be
administered and construed accordingly. Further, the Company may modify the Plan
and this Award to the extent necessary to fulfill this intent.
2.Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable, in whole or in part,
during its term in accordance with the Vesting Schedule set out in the Notice of
Grant and with the applicable provisions of the Plan and this Agreement. No
Shares shall be issued pursuant to the exercise of an Option unless the issuance
and exercise comply with applicable law. Assuming such compliance, for income
tax purposes, the Shares shall be considered transferred to the Optionee on the
date on which the Option is exercised with respect to such Shares. The Committee
may, in its discretion, (i) accelerate vesting of the Option, or (ii) extend the
applicable exercise period to the extent permitted under Section 6.03 of the
Plan.
(b)    Method of Exercise. The Optionee may exercise the Option by delivering an
exercise notice in a form approved by the Company (the “Exercise Notice”), which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.
3.Effect of Termination of Service on Vesting and Exercisability.
(a)    Resignation without Good Reason. In the event the Optionee resigns
without Good Reason, any then non-vested portion of the Option will expire
immediately and any then vested portion shall remain exercisable for 90 days
following the Termination Date (but not beyond the Expiration Date).
(b)    Termination without Cause; Resignation with Good Reason. Except as
provided in Section 4(a) below, in the event that the Optionee’s employment is
terminated by the Company without Cause or the Optionee resigns with Good
Reason, the entire then vested portion of the Option and the non-vested portion
of the Option that would have vested had Optionee remained continuously employed
for the one-year period following the Optionee’s Termination Date shall be
immediately exercisable by the Optionee and shall remain exercisable for one
year following the Termination Date (but not beyond the Expiration Date).
(c)    Termination due to Death or Disability. If the Optionee’s employment with
the Company terminates due to death or Disability, the entire then vested
portion of the Option and the non-vested portion of the Option that would have
vested had Optionee remained continuously employed for the one-year period
following the Termination Date shall be immediately exercisable by the Optionee
(or in the event of





--------------------------------------------------------------------------------





Termination due to death, the Optionee’s estate) and shall remain exercisable
for one year following the Termination Date (but not beyond the Expiration
Date).
(d)    Termination for Cause. If the Optionee’s employment is terminated by the
Company for Cause, the entire Option, including any then vested and non-vested
portion, will expire immediately upon the Termination Date.
(e)    Any portion of the Option that has not previously vested or does not vest
as of the Termination Date in accordance with this Section 3 or Section 4 below
shall be forfeited. In no event may any portion of this Option be exercised
after the Expiration Date.
(f)    Capitalized words not otherwise defined in this Section 3 or in Section 4
below shall have the same meaning as set forth in the Employment Agreement,
regardless of whether the Employment Agreement is then in effect.
4.Change in Control.
(a)    Termination without Cause or Resignation with Good Reason within 24
Months Following a Change in Control. Notwithstanding Section 3(b), in the event
Optionee’s employment is terminated within the 24-month period following a
Change in Control as a result of Optionee’s termination without Cause or
Optionee’s resignation with Good Reason, any portion of the Option outstanding
on the Termination Date that has not previously vested or terminated under the
terms of this Agreement shall be fully vested upon such Termination Date. The
vested portion of the Option shall remain exercisable for the one-year period
following the Termination Date. In the event that in connection with a Change in
Control, a substitute, amended or replacement option shall be granted to
Optionee in respect of this Option, then such substitute, amended or replacement
option shall contain vesting and exercisability terms that are no less favorable
to Optionee than the comparable terms in this Option to which they relate, and
the exercise price of any substitute options granted to replace this Option
shall be determined in a manner that complies with Treas. Reg. Section
1.409A-1(b)(5)(v)(D) and that preserves the aggregate intrinsic value in the
Option immediately prior to the CIC Date.
(b)    Certain Changes in Control. Notwithstanding Section 4(a) above, in the
event of a Change in Control in which the consideration received by the
stockholders of the Company in the Change in Control consists exclusively of
cash, securities not listed for trading on a national securities exchange or
automated quotation system, or a combination of cash and such unlisted
securities, the Option shall become immediately and fully vested on the CIC
Date, and Optionee shall be entitled to receive (from either the Company or its
successor) in cancellation of the Option a lump sum cash payment equal to the
product of the number of shares of common stock underlying the then unexercised
portion of the Option multiplied by the fair market value of the consideration
per share paid to the Company’s stockholders in the merger or consolidation less
the aggregate exercise price of the then unexercised portion of the Option.
5.Method of Payment.
If the Optionee elects to exercise the Option by submitting an Exercise Notice
under Section 2(b) of this Agreement, the aggregate Exercise Price (as well as
any applicable withholding or other taxes) shall be paid by Optionee in any of
the following forms, or a combination of them:
(a)    cash or check in same day funds;





--------------------------------------------------------------------------------





(b)    a “net exercise” (as described in the Plan) or such other consideration
received by the Company under a cashless exercise program approved by the
Company in connection with the Plan;
(c)    surrender of other Shares owned by the Optionee which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares and any applicable withholding; or
(d)    any other consideration that the Committee deems appropriate and in
compliance with applicable law.
6.Restrictions and Regulatory Limitations on Exercise. This Option may not be
exercised if the issuance of the Shares upon exercise or the method of payment
of consideration for those Shares would constitute a violation of any applicable
law, regulation or Company policy. Notwithstanding the other provisions of this
Agreement, no option exercise or issuance of shares of common stock pursuant to
this Agreement shall be effective if (i) the shares reserved under the Plan are
not subject to an effective registration statement at the time of such exercise
or issuance, or otherwise eligible for an exemption from registration, or (ii)
the Company determines in good faith that such exercise or issuance would
violate any applicable securities or other law or regulation.
7.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee; provided,
however, that the Optionee may transfer the Options (i) pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder) or
(ii) by gift for no consideration to any member of the Optionee’s Immediate
Family or to a trust, limited liability company, family limited partnership or
other equivalent vehicle, established for the exclusive benefit of one or more
members of his Immediate Family by delivering to the Company a Notice of
Assignment in a form acceptable to the Company. No transfer or assignment of the
Option to or on behalf of an Immediate Family member under this Section 7 shall
be effective until the Company has acknowledged such transfer or assignment in
writing. “Immediate Family” means the Optionee’s parents, spouse, children,
siblings, and grandchildren. Following transfer, the Options shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer. In the event an Option is transferred as contemplated in this
Section 7, such Option may not be subsequently transferred by the transferee
except by will or the laws of descent and distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
8.Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised prior to the Expiration Date only in
accordance with the Plan and the terms of this Agreement.
9.Withholding.
(a)    The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Optionee with respect to the Option Award.
(b)    The Optionee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 11.05 of the Plan.





--------------------------------------------------------------------------------





(c)    The Optionee shall have the right to elect to meet any withholding
requirement: (i) by having withheld from this Award at the appropriate time that
number of whole shares of common stock whose fair market value is equal to the
amount of any taxes required to be withheld with respect to such Award, (ii) by
direct payment to the Company in cash of the amount of any taxes required to be
withheld with respect to such Award or (iii) by a combination of shares and
cash.
10.Optionee Representations. The Optionee hereby represents to the Company that
the Optionee has read and fully understands the provisions of the Notice, these
Terms and Conditions and the Plan and the Optionee’s decision to participate in
the Plan is completely voluntary. Further, the Optionee acknowledges that the
Optionee is relying solely on his or her own advisers with respect to the tax
consequences of this Option.
11.Miscellaneous.
(a)    Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.
(b)    Waiver. The waiver by any party hereto of a breach of any provision of
the Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.
(c)    Entire Agreement. These Terms and Conditions, the Notice, the Plan and
the Employment Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof.
(d)    Binding Effect; Successors. These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and, as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.
(e)    Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts fully executed and performed in such State.
(f)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.
(g)    Terms and Construction. Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Plan, except that capitalized
words used in Sections 3 and 4 of this Agreement that are defined in both the
Plan and the Employment Agreement shall have the meanings ascribed to them in
the Employment Agreement, as if incorporated directly into this Agreement (and
not the meanings set forth in the Plan to the extent inconsistent with the
Employment Agreement). In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall control. In the
event of any conflict between the provisions of the Plan or this Agreement and
the provisions of the Employment





--------------------------------------------------------------------------------





Agreement relating to the vesting and exercisability of the Option, such
provisions of the Employment Agreement shall control as if incorporated directly
into this Agreement.
(h)    Amendment. This Agreement may be amended at any time by written agreement
of the parties hereto.
(i)    No Right to Continued Employment. Nothing in the Notice or these Terms
and Conditions shall confer upon the Optionee any right to continue in the
employ or service of the Company or affect the right of the Company to terminate
the Optionee’s employment or service at any time.
(j)    Further Assurances. The Optionee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.



